

axisnew.jpg [axisnew.jpg]                 
1211 Avenue of the Americas
24th Floor
New York, NY 10036


July 5, 2017


Steve Kumar Arora
[Address]




Dear Steve:


We are delighted that you have decided to join AXIS Specialty U.S. Services,
Inc., a Delaware corporation (the "Company") and wholly owned, indirect
subsidiary of AXIS Capital Holdings Limited, a Bermuda company (the "Parent").
This letter agreement (the “Agreement”) sets forth the terms and conditions of
your employment with the Company.
1)
Employment

a)
Position and Duties. Commencing July 9, 2018 or such earlier date as mutually
agreed between the parties (the “Commencement Date”) (it being understood that
you will utilize commercially reasonable efforts to facilitate such an earlier
start date), the Company shall employ you in the position of Chief Executive
Officer of AXIS Reinsurance or in such other position as is mutually agreeable
to you and the Company. You will report directly and exclusively to the Chief
Executive Officer of the Parent, or any other individual as is mutually
agreeable to you and the Company. You will be expected to devote your full
business time and energy, attention, skills and ability to the performance of
your duties and responsibilities to the Company and its direct and indirect
subsidiaries (collectively, the “Parent Group”) on an exclusive basis, as
requested by the Chief Executive Officer of the Parent, and shall faithfully and
diligently endeavor to promote the business and best interests of the Company
and its subsidiaries and affiliates. Anything herein to the contrary
notwithstanding, nothing shall preclude you from (i) upon the written approval
of the Parent’s Board, serving on the board of directors of another corporation
or a trade association; (ii) serving on the board of charitable organizations,
(iii) engaging in charitable, community and other business affairs, and (iv)
managing your personal investments and affairs; provided such activities do not,
in the reasonable judgment of the Company, materially interfere with the proper
performance of your responsibilities and duties hereunder.



b)
Work Location. Throughout the duration of your secondment to AXIS Re Europe
under the terms of a letter agreement dated July 5, 2017 between you and the
Company, you shall be based primarily at AXIS Re Europe’s office in Zurich,
Switzerland, except for necessary travel on company business.



 

--------------------------------------------------------------------------------




2)
Compensation and Benefits

a)
During the Employment Term, your annual base salary shall be no less than
$900,000 (the base salary as may be increased from time to time referred to as
"Base Salary") and shall be paid pursuant to the Company's customary payroll
practices.

b)
During the Employment Term, you will be eligible to earn an annual cash bonus
("Annual Bonus"). Your target Annual Bonus commencing as of the Commencement
Date of this Agreement is 125% of your then current Base Salary if the Parent
achieves certain performance objectives and subject to your individual
performance pursuant to the Parent’s Annual Incentive Plan. Except as provided
in Section 4 below, the Annual Bonus for each period will be paid only if you
are actively employed with the Company on the date of disbursement. Any Annual
Bonus payable hereunder shall be paid in the calendar year following the
applicable fiscal year of the Parent, after it has been determined by the
Compensation Committee of the Parent. Any such Annual Bonus shall be subject in
all respects to the Parent’s Executive Compensation Recoupment Policy, as it may
be amended from time to time, or any successor policy thereto. Notwithstanding
the foregoing, your annual bonus for the calendar year 2018 will not be less
than $1,125,000.

c)
During the Employment Term, you will be eligible to participate in the Parent’s
Executive Long-Term Equity Compensation Program (the “Program”) as it may be
amended from time to time, or a successor program, with an annual target equity
award valued at $1,400,000, with the number of restricted stock units granted
pursuant to the Company’s Long-Term Equity Compensation Plan as it may be
amended from time to time, or any successor plan, unless prohibited by such
successor plan (“Restricted Stock Units”) subject to: (i) the rules of the
Program, which may include adjustment of the target award value based on the
Parent’s achievement of certain performance objectives, and (ii) an award
agreement in such form as the Compensation Committee of the Parent may determine
from time to time. Any such award granted under the Program shall be subject in
all respects to the Parent’s Executive Compensation Recoupment Policy, as it may
be amended from time to time, or any successor policy thereto.

d)
Within 30 days following the Commencement Date, Parent shall grant you a (i)
sign-on cash award in the amount of $1,000,000 and (ii) a sign-on equity award
valued at $1,000,000, with the number of Restricted Stock Units to be based on
the Parent’s closing share price as of the Commencement Date. This equity award
will vest on the third anniversary of the grant date as described in the award
agreement.

e)
Within 60 days following the Commencement Date, Parent shall grant you a “make
whole” equity award valued at an amount equal to the aggregate value of equity
forfeited by you as a result of your termination of employment with Swiss Re
(with such forfeited awards determined as of the date of your termination of
employment with Swiss Re based on the awards actually forfeited as of such date,
but valued based on the trading price of Swiss Re’s stock on July 5, 2017). The
number of Restricted Stock Units that you receive as the “make whole” grant will
be based on the Parent’s closing share price as of the Commencement Date. This
“make whole” equity award will vest in three equal installments on the first,
second and third anniversary of the grant date as described in the award
agreement. This “make whole” equity award will be made upon your submission of
an Equatex or similar statement showing the status of your equity awards
following the Commencement Date.





--------------------------------------------------------------------------------






f)
During the Employment Term, you will be eligible to participate in or receive
benefits under any 401(k) savings plan, medical and dental benefits plan, life
insurance plan, short-term and long-term disability plans, supplemental and/or
incentive compensation plans, or any other employee benefit or fringe benefit
plan, generally made available by the Parent to senior executives in accordance
with the eligibility requirements of such plans and subject to the terms and
conditions set forth in this Agreement.

g)
During the Employment Term, you will be entitled to twenty-five (25) days of
paid vacation per calendar year (prorated for any partial years of employment),
subject to the applicable vacation policies and procedures on usage and carry
over. You are also eligible for two (2) personal days per year.

h)
During the Employment Term, the Company will reimburse you for all reasonable
business expenses incurred by you in the course of performing your duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of expenses. Reimbursements will be paid promptly after submission
and review of appropriate documentation, but in any event no later than two and
a half (2 1⁄2) months after the end of the calendar year in which the expense
was incurred.

3)
Term of Employment

a)
The employment period shall commence on the Commencement Date and shall
terminate on the third anniversary of the Commencement Date (the “Employment
Term”), unless earlier terminated as provided in this Section 3. Your employment
hereunder may be terminated by the Company or by you, as applicable, prior to
the end of the Employment Term without any breach of this Agreement under the
following circumstances:

(i)
Death. Your employment shall automatically terminate upon your death.

(ii)
Disability. The Company shall be entitled to terminate your employment if, as a
result of your incapacity due to physical or mental illness or injury, you shall
have been unable to perform your duties hereunder for a period of one hundred
eight-one (181) days in any twelve (12) month period (your “Disability”).

(iii)
Cause. The Company may terminate your employment at any time for Cause which,
for purposes of this Agreement, shall mean (i) any act or omission which
constitutes a material breach by you of the terms of this Agreement, the
employment policies of the Parent Group, or applicable law governing the Parent
Group or your employment, (ii) the indictment or conviction of a felony, (iii)
the indictment or conviction of a lesser crime or offense that adversely impacts
or potentially could adversely impact the business or reputation of the Parent
Group in a material way, (iv) your willful violation of specific lawful and
material directives of the Parent that are not contrary to this Agreement, (v)
commission of a dishonest or wrongful act involving fraud, misrepresentation or
moral turpitude causing damage to the Company, its parent and/or affiliates and
subsidiaries, (vi) the willful failure to perform a substantial part of your
substantial job functions after written notice from the Board requesting such
performance, or (vii) material breach of fiduciary duty.





--------------------------------------------------------------------------------




Anything to the contrary notwithstanding, you shall not be terminated for
“Cause” within the meaning of clauses (i) through (vii), above, unless written
notice stating the basis for the termination is provided to you and you are
given fifteen (15) days to cure the event that is the basis of such claim,
provided, however, the foregoing right to cure will not apply in the event of a
termination for Cause due to any of the acts described in clauses (ii), (iii) or
(v), above.
(iv)
Without Cause. The Company may terminate your employment at any time without
Cause; provided, however, that the Company provides you with notice of its
intent to terminate at least thirty (30) days, in advance of the date of
termination (or pays you severance in lieu of all or a portion of such notice).

(v)
Voluntary Resignation. You may voluntarily terminate your employment hereunder;
provided, however, that in the event you are not terminating for Good Reason
pursuant to subparagraphs (vi) and (vii) below, you provide the Company with
notice of your intent to terminate at least twelve (12) months in advance of the
date of termination.

(vi)
Good Reason. You may terminate your employment for Good Reason if (i) (A) the
scope of your position, authority or duties is materially adversely changed
(except for changes during a Notice Period as authorized under Section 3(c)
below), (B) your compensation under this Agreement is not paid or your Base
Salary or your target Annual Bonus opportunity is reduced below the levels
specified in Sections 2(a) and (b),  or there is a material adverse change in
your employee benefits (excluding changes in any benefits plan where such
changes apply generally to similarly situated participants in the plan), (C) you
are notified by the Company that you are required to relocate to a place more
than 50 miles from your place of employment in Zurich, Switzerland (other than
due to your loss of authorization to work in Zurich, Switzerland for reasons
unrelated to actions taken by the Company) (D) you are assigned duties that are
materially inconsistent with your position with the Company/Parent, (E) you are
required to report to anyone other than the Chief Executive Officer of the
Parent (or, if you and the Company had mutually agreed that you would report to
a different individual, you are required to report to someone other than that
individual) or (F) in the event that any other person or entity acquires all or
substantially all of the Parent Group’s business, the Company fails to obtain
the assumption of this Agreement by the successor; (ii) you give the Company
written notice of your intent to terminate your employment as a result of such
event and provide the specific reasons therefore within sixty (60) days of such
event occurring; (iii) the Company does not make the necessary corrections
within sixty (60) days of receipt of your written notice; and (iv) you terminate
employment no later than ten (10) days following the end of such sixty (60) day
period.

b)
Any termination of your employment by the Company or by you under this Section 3
(other than termination pursuant to Section 3(a)(i)) shall be communicated by a
written notice to the other party hereto indicating the specific termination
provision in this Agreement relied upon and specifying a date of termination.

c)
The period between the date notice of termination is provided and your
termination date shall be referred to as the “Notice Period.” During any Notice
Period, the Company may, in its absolute discretion (i) require you to perform
only such portion of your normal duties as it may allocate to you from time to
time, (ii) require you not to perform any of





--------------------------------------------------------------------------------




your duties, (iii) require you not to have any contact with customers or clients
of the Company nor any contact (other than purely social contact) with such
employees of the Company as the Company shall determine, (iv) exclude you from
any premises of the Company, and/or (v) require you to resign from all
directorships and other offices that you hold in connection with your employment
with the Company (including any directorships with subsidiaries or other
affiliates of the Company) effective as of any date during the Notice Period. If
the Company elects to take any such action, such election shall not constitute a
breach by the Company of this Agreement or Good Reason for you to terminate your
Employment under Section 3(a)(vi) and you shall not have any claim against the
Company in connection therewith so long as, during the Notice Period, the
Company continues to pay to you your Base Salary, Annual Bonus and all of the
other amounts described in Section 2 of this Agreement.
4)
Severance Payments and Other Benefits Following Termination of Employment

a)
In the event that your employment with the Company shall terminate for any
reason, and except as otherwise set forth in this Agreement, the Company’s sole
obligation under this Agreement shall be to pay to you any accrued but unpaid
Base Salary for services rendered to the date of termination, any bonus awarded
by the Compensation Committee in respect of a prior year’s target Annual Bonus
but not yet paid as of the date of termination, any accrued but unpaid expenses
required to be reimbursed under this Agreement, any unused vacation accrued to
the date of termination. For the sake of clarity, this Section 4(a) does not
limit any rights you may have under the Company’s retirement or welfare plans.

b)
Death. In the event your employment is terminated due to your death pursuant to
Section 3(a)(i), then in addition to the amounts provided under Section 4(a)
above:

(i)
Your beneficiary will be paid a pro-rata portion of your Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination; and

(ii)
All outstanding and unvested Restricted Stock Units and other equity awards
shall immediately vest upon said termination.

c)
Disability. In the event that the Company terminates your employment due to your
disability, pursuant to Section 3(a)(ii), then in addition to the amounts
provided under Section 4(a) above:

(i)
You will be paid a pro-rata portion of your Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
based on the number of days you were employed by the Parent Group during such
year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination; and

(ii)
All outstanding and unvested Restricted Stock Units and other equity awards
shall immediately vest upon the date of your permanent disability.

d)
Termination by the Company without Cause or by you for Good Reason. In the event
that the Company terminates your employment without Cause or you terminate your





--------------------------------------------------------------------------------




employment for Good Reason, in each case, in accordance with the provisions of
Section 3(a)(iv) or 3(a)(vi) hereof (but not for any other reason, including
without limitation under Sections 3(a)(i), (ii), (iii), or (v)) and conditioned
on your compliance with this Agreement during the Notice Period, then in
addition to the amounts you have received during the Notice Period and any other
amounts provided in Section 4(a), but subject to your timely satisfaction of the
condition precedent in Section 4(g) below, the following will be provided to you
following the termination of the Notice Period:
(i)
You will be paid a lump sum amount equal to one (1) year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Annual Bonus;

(iii)
You will be paid an amount equal to the Annual Bonus that you would have been
entitled to receive for the calendar year in which your termination occurs,
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;

(iv)
You will be paid a pro-rata portion of your Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
based on the number of days you were employed by the Parent Group during such
year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

(v)
You will be paid an amount equal to premiums you would have paid if you had
elected COBRA under the Company group health, dental and vision plans, as
applicable, at the same level of coverage as you had immediately prior to your
termination, for the twelve (12) month period following your termination. Such
payment shall be paid in a lump sum no later than sixty (60) days following your
termination; and

(vi)
For so long as you shall remain in full compliance with the obligations set
forth in Sections 7, 8, 9 and 10 below, and conditioned on such continued
compliance, all Restricted Stock Units and other equity awards previously
awarded to you which have not vested as of the date of your termination, if any,
shall continue to vest on the applicable dates set forth in the applicable award
agreements.

e)
Termination by the Company without Cause or by you for Good Reason Following
Change in Control. In the event that within twenty-four (24) months following a
Change in Control as defined below the Company terminates your employment
without Cause or you terminate your employment for Good Reason, (but not for any
other reason, including without limitation under Sections 3(a)(i), (ii), (iii),
or (v)) then you shall be entitled to the same payments and benefits described
in Section 4(d) above subject to the terms thereof, except that:

(i)
for purposes of Section 4(d)(iii), you will be paid an amount equal to twice the
Annual Bonus that you would have been entitled to receive for the calendar year
in





--------------------------------------------------------------------------------




which your termination occurs, calculated as if all targets were met, to be paid
in a lump sum no later than sixty (60) days following your termination; and
(ii)
for purposes of Section 4(d)(vi), all outstanding and unvested Restricted Stock
Units and other equity awards shall immediately vest upon said termination.

Notwithstanding the foregoing, if any amount or benefit to be paid or provided
to you under this Section 4(e) or under any other agreement with or plan or
program of the Company following a Change in Control would be an "Excess
Parachute Payment," within the meaning of Section 280G of the Internal Revenue
Code, but for the application of this sentence, then the payments and benefits
to be paid or provided will either be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment, or paid in
full, whichever of the foregoing approaches will, after taking into account the
applicable federal, state and local income and employment taxes and the possible
Section 280G excise tax (and any equivalent state of local excise taxes), result
in your receipt, on an after-tax basis, of the greatest amount of payments and
benefits. To the extent any payment or benefit needs to be reduced pursuant to
the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. You agree to cooperate fully with the Company to determine the benefits
applicable under this provision.
For purposes of this Agreement, a “Change in Control" will be deemed to have
occurred as of the first day any of the following events occur:
1.
Any person or entity is or becomes the "beneficial owner" (as defined in Rule
13d-3 under the U.S. Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Parent representing 50% or more of the combined
voting power of the Parent’s then outstanding voting securities entitled to vote
generally in the election of directors (the "Outstanding Parent Voting
Securities"); provided, however, that for purposes of this Section 3(a)(vi)(1),
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Parent, (B) any acquisition by the Parent, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Parent or any affiliate of the Parent, or (D) any acquisition
by any entity pursuant to a transaction which complies with clauses (A), (B) and
(C) of Section 3(a)(vi)(3) hereof;

2.
Individuals who, as of the date of this Agreement, constitute the Board
(hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Parent's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, excluding any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or entity other than the Board;

3.
Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Parent
and another person or entity, including, for this purpose, a transaction as a
result of which another person or entity owns the Parent or all or substantially
all of the Parent's





--------------------------------------------------------------------------------




assets, either directly or through one or more subsidiaries (a "Business
Combination"), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
equivalent management personnel) of the entity resulting from such Business
Combination or that, as a result of such Business Combination, owns the Parent
or all or substantially all of the Parent's assets, either directly or through
one or more subsidiaries, in substantially the same proportions as their
ownership of the Outstanding Parent Voting Securities immediately prior to such
Business Combination, (B) no person or entity (excluding any entity resulting
from such Business Combination, or that, as a result of such Business
Combination, owns the Parent or all or substantially all of the Parent's assets,
either directly or through one or more subsidiaries, or any employee benefit
plan (or related trust) of the foregoing) beneficially owns, directly or
indirectly, 50% or more of the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent management personnel) of
the entity resulting from such Business Combination or that, as a result of such
Business Combination, owns the Parent or all or substantially all of the
Parent's assets, either directly or through one or more subsidiaries, except to
the extent that such ownership existed with respect to the Parent prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent's assets, either directly or
through one or more subsidiaries, were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board,
pursuant to which such Business Combination is effected or approved; or
4.
Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent or the sale or other disposition of all or
substantially all of the Parent's assets.

f)
Termination of this Agreement prior to the Commencement Date. In the event this
Agreement is terminated by the Company or any successor thereto (including a
termination following a Change in Control), then your Commencement Date shall be
deemed to have occurred and you shall be treated as having been terminated by
the Company without Cause and entitled to the payments and benefits provided in
Section 4(d) above (provided that in the case of equity, cash may be provided in
lieu of equity), or, if the termination follows a Change in Control, treated as
having been terminated by the Company without Cause following a Change in
Control and entitled to the payments and benefits provided in Section 4(e) above
(provided that in the case of equity, cash may be provided in lieu of equity).

g)
No severance benefits or payments provided pursuant to this Section 4, other
than the amounts described in Section 4(a), will be provided to you unless you
execute a waiver and release in the form substantially similar to the form
specified in Exhibit A hereto (with such changes as may be required due to
change in applicable law or regulation) within forty-five (45) days following
your employment termination date and do not revoke such release. To the extent
required to avoid penalty taxes under Section 409A of the Code, any payment or
benefit payment hereunder shall commence on the 60th day





--------------------------------------------------------------------------------




following your termination, including any payments that would otherwise have
been made prior to such date.
h)
In the event of any termination of your Employment by the Company, or by you in
conformity with this Agreement, you shall be under no obligation to seek other
employment, and there shall be no offset against amounts due you under this
Agreement on account of any remuneration attributable to any subsequent
employment you may obtain. Any amounts due under this Section 4 are considered
to be reasonable by the Company and not in the nature of a penalty.

5)
Resignation from Directorships and Other Offices

In addition, upon your termination of employment with the Company for any
reason, you agree to resign from all directorships and other offices that you
hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company).
6)
Conflict of Interest

During employment with the Company, you may not use your position, influence,
knowledge of Confidential Information or Trade Secrets or the Company’s assets
for personal gain. A direct or indirect financial interest (excluding
investments in mutual funds or other similar investment vehicles), including
joint ventures in or with a supplier, vendor, customer or prospective customer
without disclosure and the express written approval of the Chief Executive
Officer of the Parent is strictly prohibited during employment with the Company.
7)
Confidential Information

a)
As an executive of the Company, you will learn or have access to, or may assist
in the development of, highly confidential and sensitive information and trade
secrets about the Company, its operations, its subsidiaries and affiliates, its
employees, and its customers, which are the property of the Company.
Confidential Information and Trade Secrets are items of information relating to
the Company, its products, services, customers, suppliers, vendors, business
partners, and employees that are not generally known or available to the general
public, but have been developed, compiled or acquired by the Company at its
great effort and expense. Confidential Information includes but is not limited
to: (i) financial and business information relating to the Company, such as
information with respect to costs, commissions, fees, profits, expenses, sales,
markets, mailing lists, strategies and plans for future business, new business,
product or other development, potential acquisitions or divestitures, and new
marketing ideas, (ii) product and technical information relating to the Company,
such as product formulations, new and innovative product ideas, methods,
procedures, devices, machines, equipment, data processing programs, software,
software codes, computer models, and research and development projects, (iii)
customer information, such as the identity of the Company’s customers, the names
of representatives of the Company’s customers responsible for entering into
contracts with the Company, the amounts paid by such customers to the Company,
specific customer needs and requirements, specific customer risk
characteristics, policy expiration dates, policy terms and conditions,
information regarding the markets or sources with which insurance is placed, and
leads and referrals to prospective customers, (iv) personnel information, such
as the identity and number of the Company’s other employees, their salaries,
bonuses, benefits, skills, qualifications, and abilities, (v) any and all
information in whatever form relating to any client or prospective customer of
the





--------------------------------------------------------------------------------




Company, including but not limited to, its business, employees, operations,
systems, assets, liabilities, finances, products, and marketing, selling and
operating practices, (vi) any information not included in (i) or (ii) above
which you know or should know is subject to a restriction on disclosure or which
you know or should know is considered by the Company or the Company’s customers
or prospective customers to be confidential, sensitive, proprietary or a trade
secret or is not readily available to the public, and (vii) intellectual
property, including inventions and copyrightable works. Trade Secrets are items
of Confidential Information that meet the requirements of applicable trade
secret law. You acknowledge and agree that the Confidential Information and
Trade Secrets are not generally known or available to the general public, but
have been developed, compiled or acquired by the Company at its great effort and
expense. Confidential Information and Trade Secrets can be in any form: oral,
written or machine readable, including electronic files, but shall not include
any information known generally to the public or within the Company’s industry.
The absence of any marking or statement that any particular information is
Confidential Information shall not affect its status as Confidential
Information.
b)
You acknowledge and agree that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade Secrets which were
developed, compiled and acquired by the Company at its great effort and expense.
You further acknowledge and agree that any disclosing, divulging, revealing, or
using of any of the Confidential Information and Trade Secrets, other than in
connection with the Company’s business or as appropriate to carry out your
duties for the Parent Group, will be highly detrimental to the Company and cause
it to suffer serious loss of business and pecuniary damage.

c)
Accordingly, you agree that you will not, while associated with the Company and
for so long thereafter as the pertinent information or documentation remains
confidential, for any purpose whatsoever, directly or indirectly use,
disseminate or disclose to any other person, organization or entity Confidential
Information or Trade Secrets, except as appropriate to carry out your duties as
an executive of the Parent and except (i) as expressly authorized by the Chief
Executive Officer of the Company, (ii) appropriate to enforce the terms of this
Agreement, or (iii) required by law or legal process; provided, that you give
notice to the Company promptly on becoming aware of any obligations to disclose
such information under this provision, and not less than ten days prior to
making any such disclosure. You further agree that you shall not maintain any
Confidential Information or Trade Secrets on any piece of equipment or device
owned by you.

d)
You agree to deliver to the Company, immediately upon separation from employment
for any reason, and at any time the Company so requests: (i) any and all
documents, files, notes, memoranda, databases, computer files and/or other
computer programs reflecting any Confidential Information and Trade Secrets
whatsoever or otherwise relating to the Company’s business; (ii) lists of the
Company’s customers and leads or referrals to prospective customers; and (iii)
any computer equipment, home office equipment, automobile or other business
equipment belonging to the Company that you may then possess, or have under your
control

8)
Intellectual Property

a)
You agree that all inventions, improvements, products, designs, specifications,
trademarks, service marks, discoveries, formulae, processes, software or
computer





--------------------------------------------------------------------------------




programs, modifications of software or computer programs, data processing
systems, analyses, techniques, trade secrets, creations, ideas, work product or
contributions thereto, and any other intellectual property, regardless of
whether patented, registered or otherwise protected or protectable, and
regardless of whether containing or constituting Trade Secrets or Confidential
Information as defined in this Agreement (referred to collectively as
“Intellectual Property”), that were conceived, developed or made by you during
the period of your employment by the Company and that relate directly to the
Company’s insurance and reinsurance business and any other business in which the
Company was engaged as of the date of your termination of employment with the
Company (the “Proprietary Interests”), shall belong to and be the property of
the Company.
b)
You further covenant and agree that you will (i) promptly disclose such
Intellectual Property to the Company, (ii) make and maintain for the Company,
adequate and current written records of your innovations, inventions,
discoveries and improvements, (iii) assign to the Company, without additional
compensation, the entire rights to Intellectual Property for the United States
and all foreign countries, (iv) execute assignments and all other papers and do
all acts necessary to carry out the above, including enabling the Company to
file and prosecute applications for, acquire, ascertain and enforce in all
countries, letters patent, trademark registrations and/or copyrights covering or
otherwise relating to Intellectual Property and to enable the Company to protect
its proprietary interests therein, and (v) give testimony, at the Company’s
expense, in any action or proceeding to enforce rights in the Intellectual
Property.

c)
You further covenant and agree that it shall be conclusively presumed as against
you that any Intellectual Property related to the Proprietary Interests
described by you in a patent, service mark, trademark, or copyright application,
disclosed by you in any manner to a third person, or created by you or any
person with whom you have any business, financial or confidential relationship,
within one (1) year after cessation of your employment with the Company, was
conceived or made by you during the period of employment by the Company and that
such Intellectual Property be the sole property of the Company.

d)
Nothing in this Section 8 shall be construed as granting or implying any right
to you under any patent or unpatented intellectual property right of the
Company, or your right to use any invention covered thereby.

e)
In the event that you are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose any information protected by Sections 7 and 8
(collectively, “Restricted Material,”) you agree to provide the Company with
prompt notice of such request(s) so that the Company may seek an appropriate
protective order or other appropriate remedy and/or waive your compliance with
the provisions of this Agreement. In the event that such protective order or
other remedy is not obtained, or that the Company grants a waiver hereunder, you
may furnish that portion (and only that portion) of the Restricted Material
which you are legally compelled to disclose and will exercise your reasonable
best efforts to obtain reliable assurance that confidential treatment will be
accorded any Restricted Material so furnished.

9)
Non-Competition

a)
You acknowledge and agree that the Company is engaged in a highly competitive
and global business and that by virtue of your senior executive position and
responsibilities





--------------------------------------------------------------------------------




with the Company and your access to the Confidential Information and Trade
Secrets, engaging in any business which is directly competitive with the Company
during the 12-month period following the termination of your employment will
cause it great and irreparable harm.
b)
Accordingly, you covenant and agree that during the time you are employed and
for a period of twelve (12) months after such employment ends for any reason
whatsoever, whether voluntarily or involuntarily and whether with or without
cause, you will not, without the express written consent of the Chief Executive
Officer of the Parent, directly or indirectly (individually or on behalf of
other persons) own, manage, operate, engage in, or control, or be employed in a
capacity similar to positions you held with the Company, or render consulting or
other services to, any person, firm or corporation engaged in the insurance or
reinsurance business or any other business in which the Company is, or has
announced an intention to become engaged in at any time during your employment
with the Company. In recognition of the global nature of the Company’s business
which includes the sale of its products and services globally, this restriction
shall apply in Switzerland, Bermuda and throughout the United States of America.
In the event that the Company exercises its right to you relieve you of your
normal duties during the Notice Period as set forth and described in Section
3(c) of this Agreement (a “Garden Leave Period”), then the twelve (12) month
non-competition period shall be reduced on a day-for-day basis by any such
Garden Leave Period.

10)
Non-Solicitation of Employees, Contractors and Consultants

a)
You acknowledge and agree that solely as a result of employment with the
Company, and in light of the broad responsibilities of such employment which
include working with other employees, contractors and consultants of the
Company, you have and will come into contact with and acquire Confidential
Information and Trade Secrets regarding, and will develop relationships with
employees, contractors and consultants of the Company.

Accordingly, you covenant and agree that during the time you are employed and
for a period of twelve (12) months after such employment ends for any reason
whatsoever, whether voluntarily or involuntarily and whether with or without
cause, you will not, either on your own account or on behalf of any person,
company, corporation, or other entity, directly or indirectly, solicit any
employee, contractor or consultant of the Company to leave employment with or
service to the Company. This restriction shall apply to those employees,
contractors and consultants of the Company with whom you came into contact or
about whom you obtained Confidential Information or Trade Secrets during the
last two (2) years of your employment with the Company.
11)
Enforcement

a)
The parties acknowledge and agree that compliance with the covenants set forth
in this Agreement is necessary to protect the Confidential Information and Trade
Secrets, business and goodwill of the Company, and that any breach of this
Agreement will result in irreparable and continuing harm to the Company, for
which money damages may not provide adequate relief. Accordingly, in the event
of any breach or anticipatory breach of this Agreement by you, or your claim in
a declaratory judgment action that all or part of this Agreement is
unenforceable, the parties agree that the Company shall be entitled to the
following particular forms of relief as a result of such breach, in addition to
any remedies otherwise available to it at law or equity: (a) injunctions, both
preliminary and permanent, enjoining or restraining such breach or anticipatory
breach, and you consent





--------------------------------------------------------------------------------




to the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (b) recovery of all reasonable sums and costs, including
attorneys’ fees, incurred by the Company to defend or enforce the provisions of
this Agreement if you argue that such covenants are unreasonable or
unenforceable. In addition to any and all remedies available to the Company upon
breach of this Agreement, the Company expressly reserves the right to stop all
future payments and recoup all prior payments made under this Agreement for
breach of its terms.
b)
The parties hereto hereby declare that it is impossible to measure in money the
damages that will accrue to the Company by reason of your failure to perform any
of your obligations under Sections 7, 8, 9, and 10. Accordingly, if the Company
institutes any action or proceeding to enforce the provisions hereof, to the
extent permitted by applicable law, you hereby waive the claim or defense that
the Company has an adequate remedy at law, and you shall not urge in any such
action or proceeding the defense that any such remedy exists at law. The
foregoing rights shall be in addition to any other rights and remedies available
to the Company under law or in equity.

c)
If any of the covenants contained in Sections 7, 8, 9, and 10, or any part
thereof, is construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portion(s). In addition, if any of the covenants
contained in Sections 7, 8, 9, and 10 hereof, or any part thereof, is held by
any person or entity with jurisdiction over the matter to be invalid or
unenforceable because of duration of such provision or the geographical area
covered thereby, the parties agree that such person or entity shall have the
power to reduce the duration and/or geographical area of such provision and, in
its reduced form, said provisions shall then be enforceable.

d)
It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege contained in Sections 7, 8, 9, and 10
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
right, power or privilege contained in Sections 7, 8, 9, or 10.

e)
It is understood and agreed that references to the “Company” in the foregoing
Sections 7, 8, 9 and 10 include the Company, the Parent and its affiliates.

12)
Disclosure of Agreement; Disclosure of New Employment

You agree that you will promptly disclose the existence of this Agreement and
the post-employment restrictions contained herein to all subsequent employers
until all such covenants have expired.
13)
Representation Regarding Conflicts: Confidential Information Belonging to Others

You hereby represent and covenant that you are not, and will not become, subject
to any restrictive covenant or other contract or agreement of any kind which
would prohibit, restrict or limit your ability to enter into this Agreement or
commence employment with the Company under the terms contemplated hereby. You
agree that you shall not disclose to the Company, use for the Company’s benefit,
or induce the Company to use any trade secret or confidential information you
may possess or any Intellectual Property belonging to any former employer or
other third party.




--------------------------------------------------------------------------------




14)
Choice of Forum

The Parent is an international insurance company, and has subsidiaries that
conduct business in the United States (including New York) and other countries.
You and the Company are desirous of having any disputes resolved in a forum
having a substantial body of law and experience with the matters contained
herein. As a result, you and the Company have a strong interest in providing a
single forum and governing law for the convenience of you and the Company to
resolve any and all legal claims. In addition, you recognize that the Company's
and the Parent’s savings from limiting the forum for legal claims allow them and
their affiliates to maintain lower business expenses, which help all of them
provide more cost effective and competitive insurance products and services. For
all of these reasons, you and the Company agree that any action or proceeding
brought in any court or other forum with respect to this Agreement and
Employee’s employment shall be brought exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, or in any other court of competent
jurisdiction sitting in the County and State of New York, and the parties agree
to the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in the said court(s), and further irrevocably waive any claim they may
now or hereafter have that any such action brought in said court(s) has been
brought in an inconvenient forum. The parties recognize that, should any dispute
or controversy arising from or relating to this agreement be submitted for
adjudication to any court or other third party, the preservation of the secrecy
of Confidential Information or Trade Secrets may be jeopardized. Consequently,
the parties agree that all issues of fact shall be tried without a jury.
15)
Governing Law

You and the Company agree that for the reasons recited in the foregoing
paragraph 14, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflict of laws
provisions.
16)
Section 409A

Although the Company does not guarantee the tax treatment of any payments under
the Agreement, the intent of the Company is that the payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Code and to
the maximum extent permitted the Agreement shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or its affiliates or their respective officers, directors, employees or
agents be liable for any additional tax, interest or penalties that may be
imposed on you by Code Section 409A or damages for failing to comply with Code
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, to the extent that any reimbursement of expenses constitutes “deferred
compensation” under Section 409A of the Code, such reimbursement shall be
provided no later than December 31 of the year following the year in which the
expense was incurred (or, where applicable, no later than such earlier time
required by the Agreement). The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year. The
amount of any in-kind benefits provided in one year shall not affect the amount
of in-kind benefits provided in any other year. Notwithstanding any other
provision of this Agreement to the contrary, and to the extent required by
Section 409A of the Code (as amended from time to time), in the event that
payment of nonqualified deferred compensation made pursuant to this Agreement is
based upon or attributable to your termination of employment and you are at the
time of your termination a “Specified Employee,” then any




--------------------------------------------------------------------------------




payment of nonqualified deferred compensation otherwise required to be made to
you shall be deferred and paid in a lump sum to you on the day after the date
that is six (6) months from the date of your “Separation from Service” within
the meaning of Section 409A of the Code; provided, however, if you die prior to
the expiration of such six (6) month period, payment to your beneficiary shall
be made as soon as practicable following your death. You will be a “Specified
Employee” for purposes of this Agreement if, on the date of your Separation from
Service, you are an individual who is, under the method of determination adopted
by the Company designated as, or within the category of employees deemed to be,
a “specified employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.
17)
Indemnification

The Parent shall indemnify you to the same extent and by the same means as
provided to other officers generally (excluding the Parent’s Chief Executive
Officer).
18)
Miscellaneous

a)
Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or three days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed to the relevant
party at the address provided for such party on the first page hereof, or to
such other address as any party hereto may designate by notice to the other in
accordance with the foregoing.

b)
This Agreement constitutes the entire agreement among you and the Company, the
Parent and any affiliate with respect to your employment by the Company, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to your employment. This Agreement shall be binding upon
execution by both parties, it being understood and agreed that except as
provided in Section 4(f) your employment shall not commence under this Agreement
until the Commencement Date.

c)
This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party against whom or which enforcement of such waiver is
sought. Any amendment to this Agreement must comply with the requirements of
Section 409A of the Code.

d)
Nothing in this Agreement (i) prohibits you from reporting an event that you
reasonably and in good faith believes is a violation of law to the relevant
law-enforcement agency (such as the Securities and Exchange Commission), and
nothing herein requires notice to or approval from the Company or Parent before
doing so, or (ii) prohibits you from cooperating in an investigation conducted
by such a law-enforcement agency.



e)
You are also hereby provided notice that under the 2016 Defend Trade Secrets
Act: (x) no individual will be held criminally or civilly liable under federal
or State trade secret law for the disclosure of a trade secret (as defined in
the Economic Espionage Act) that is made in confidence to a federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating





--------------------------------------------------------------------------------




a suspected violation of law, or is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public, and, (y) an individual who pursues a lawsuit for retaliation
by an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.


f)
The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable U.S. federal, state, local, or other taxes.

g)
Except as otherwise set forth herein, in the event of any contest or dispute
between you and the Company with respect to this Agreement, each of the parties
shall be responsible for their respective legal fees and expenses.

h)
If any term or provision of this Agreement is declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
such term or provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect.

i)
Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. Your rights and benefits under
this Agreement are personal to you and no such right or benefit shall be subject
to voluntary or involuntary alienation, assignment or transfer; provided,
however, that nothing in this Section 18 shall preclude you from designating a
beneficiary or beneficiaries to receive any benefit payable on your death.

j)
The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.

k)
Except as otherwise expressly set forth in this Agreement, to the extent
necessary to carry out the intentions of the parties hereunder, the respective
rights and obligations of the parties hereunder shall survive any termination of
your employment or expiration or termination of this Agreement.

l)
Nothing in this Agreement shall be construed as giving you any claim against any
specific assets of the Company, Parent or any affiliate or as imposing any
trustee relationship upon the Company in respect of you. The Company shall not
be required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Your rights under this Agreement shall be limited to those of an
unsecured general creditor of the Company, Parent and its affiliates;

m)
Both parties, through their respective counsel, have participated in the
preparation of this Agreement and its Exhibit A. Accordingly, both parties shall
be deemed to be the drafter of this Agreement or its Exhibit A for purposes of
construing their provisions. The language in all parts of this Agreement and its
exhibits shall be interpreted according to its fair meaning, and shall not be
interpreted for or against either of the Parties as the drafter of the language.





--------------------------------------------------------------------------------




n)
Without limiting the restrictions set forth under this Agreement regarding
Confidential Information, you hereby agree that you will not disclose the terms
of this Agreement or your prospective employment with the Company prior to the
Company’s public announcement of your hiring, without the Company’s advance
written consent.

If the terms of this Agreement meet with your approval, please sign and return
one copy to the Company.
[signatures on following page]




--------------------------------------------------------------------------------










AXIS SPECIALTY U.S. SERVICES, INC.




By:    /s/ Noreen McMullan
Name: Noreen McMullan
Title:     Executive Vice President






Accepted and Agreed
as of the date first set forth above:




/s/ Steve Kumar Arora
Steve Kumar Arora










--------------------------------------------------------------------------------






Exhibit A to Employment Agreement


GENERAL RELEASE AND WAIVER




In consideration of the payment by AXIS Specialty U.S. Services, Inc. (the
“Company”) to or for the benefit of Steve Kumar Arora of the payments and
benefits set forth in that certain Employment Agreement by and between Steve
Kumar Arora (“Executive”) and the Company dated _________ ___, 2017 (“Employment
Agreement”), and in compliance with the terms of the Employment Agreement,
Executive hereby makes and delivers to the Company this General Release and
Waiver (“Release”) as set forth herein:


1.Release of All Claims. Executive voluntarily, knowingly and willingly on
behalf of himself, his heirs, executors, administrators, successors and assigns,
hereby irrevocably and unconditionally release the Company, its parents, their
subsidiaries, divisions and affiliates, together with their respective owners,
assigns, agents, directors, partners, officers, employees, consultants,
shareholders, attorneys and representatives, and any of their predecessors and
successors and each of their estates, heirs and assigns (collectively, the
"Company Releasees") from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, which he or his
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, will or may have (either directly, indirectly, derivatively or in
any other representative capacity) against the Company or any of the other
Company Releasees by reason of any matter, cause or thing whatsoever arising on
or before the date this General Release and Waiver is executed by Executive. In
addition, this Release includes, without limitation, any rights or claims
relating in any way to any and all employment relationships between Executive
and the Company or any of the Company Releasees, or the termination thereof,
arising under the Employment Act 2000 of Bermuda, the Human Rights Act 1981 of
Bermuda, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988
of Title 42 of the United States Code, The Employee Retirement Income Security
Act of 1974 ("ERISA") (except for any vested benefits under any tax qualified
benefit plan), The Immigration Reform and Control Act, The Americans with
Disabilities Act of 1990, The Age Discrimination in Employment Act of 1967
(“ADEA”), The Workers Adjustment and Retraining Notification Act, The Fair
Credit Reporting Act, New York State Human Rights Law, New York Human Rights
Law, New York Rights of Persons With Disabilities, New York Confidentiality of
Records of Genetic Tests, New York Whistleblower Law, New York Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim, New York Adoptive Parents’ Child Care Leave Law, New York
Smokers’ Rights Law, New York Equal Pay Law, New York AIDS Testing
Confidentiality Act, New York Nondiscrimination Against Genetic Disorders Law,
New York Bone Marrow Leave Law, New York Equal Rights Law, New York
Confidentiality of Records of Genetic Tests, New York Executive Law Section 290
et seq., The New York State Labor Relations Act, the general regulations of the
New York State Division of Human Rights, The New York Labor Law, The New York
Wage Hour and Wage Payment Laws, The New York Minimum Wage Law, as amended, The
New York City Administrative Code, New York State Public Employee Safety and
Health Act, New York Executive Law §290 et seq., the New York City Charter and
Administrative Code, New York Labor Law §740 et seq., the New York Legal
Activities Law, New York Labor Law §201-d, the New York occupational safety and
health laws, the New Jersey Law Against Discrimination – N.J. Rev. Stat. §10:5-1
et seq,, New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim – N.J. Rev. Stat. §34:15-39.1 et seq., New
Jersey Family Leave Act – N.J. Rev. Stat. §34:11B-1 et seq., New Jersey Smokers’
Rights Law – N.J. Rev. Stat. §34:6B-1 et seq., New Jersey Equal Pay Act – N.J.




--------------------------------------------------------------------------------




Rev. Stat. §34:11-56.1 et seq., New Jersey Genetic Privacy Act – N.J. Rev. Stat.
Title 10, Ch. 5, §10:5-43 et seq., New Jersey Conscientious Employee Protection
Act (Whistleblower Protection) – N.J. Stat. Ann. §34:19-3 et seq., New Jersey
Wage Payment and Work Hour Laws, The New Jersey Public Employees’ Occupational
Safety and Health Act- N.J. Stat. Ann. §34:6A-25 et seq., New Jersey Fair Credit
Reporting Act, and the New Jersey laws regarding Political Activities of
Employees, Lie Detector Tests, Jury Duty, Employment Protection, and
Discrimination, and any other federal, state or local law, statute, rule,
regulation, or ordinance, any public policy, contract, tort, or common law
whether of any state in the United States or Bermuda; or any basis for
recovering costs, fees, or other expenses including attorneys' fees incurred in
these matters. Notwithstanding anything in this Release to the contrary,
Executive is not waiving, and shall not be deemed to have waived, any
entitlements under the terms of the Employment Agreement, the Company’s Bye-Laws
or the applicable terms of any other agreement, plan or program of the Company
or its affiliates that survive a termination of employment.


2.Acknowledgements and Affirmations.


a.    Executive affirms and agrees that the Company has fulfilled all of its
obligations to him under Bermudan employment law, including without limitation
the Employment Act 2000 as may be amended from time to time, and has not
violated his rights under Bermudan employment law. Executive affirms and
acknowledges that the payments, that are referenced in this Release fully,
fairly and finally compensate him for any and all monies that may be due or
become to him under Bermudan law in connection with his employment or
termination of his employment, including without limitation any severance
allowance or repatriation expenses.


b.    By signing this Release, Executive represents that Executive has not
commenced or joined in any claim, charge, action or proceeding whatsoever
against the Company or any of the Company Releasees with respect to the matters
released hereby. Executive further represents that he will not be entitled to
any personal recovery in any action or proceeding of any nature whatsoever
against the Company or any of the other Company Releasees that may be commenced
on his behalf arising out of any of the matters released hereby.


c.    Executive also affirms that he has been paid and/or has received all
compensation, wages, bonuses and/or commissions to which he may be entitled
prior to the date hereof except as expressly provided in, or preserved by, this
Release and the Employment Agreement. Executive affirms he has been granted any
leave to which he was entitled under the Employment Act 2000 of Bermuda, the
Family and Medical Leave Act or similar state or local leave or disability
accommodation laws. Executive further affirms that he has no unreported
workplace injuries or occupational diseases.


3.Return and Possession of Property. Executive affirms that he has returned all
of the Company’s property, documents, and/or any confidential information in his
possession or control to which he is not entitled.


4.Entire Agreement. This Release constitutes the entire agreement between
Executive and the Company with respect to Executive’s termination of employment
with the Company and supersedes and is in full substitution for any and all
prior understandings or agreements with respect to such termination including,
but not limited to, the Employment Agreement except that Sections 7 through 18
of the Employment Agreement are incorporated herein by reference, remain in full
force and effect as to Executive according to their terms, and survive execution
of this General Release and Waiver.






--------------------------------------------------------------------------------




5.No Admission by Company. The Company's acceptance and acknowledgement of this
Release and the payments and benefits set forth herein are not, and shall not be
construed as, any admission of liability or wrongdoing on the part of the
Company or any of the Company Releasees.


6.Revocation Rights


EXECUTIVE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS GENERAL RELEASE AND WAIVER. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.
EXECUTIVE MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE AXIS GENERAL
COUNSEL AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE GENERAL COUNSEL OR
HIS/HER DESIGNEE, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.
7.Descriptive Headings. The Section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Release.


8.Enforceability. It is the desire and intent of the parties that the provisions
of this General Release and Waiver shall be enforced to the fullest extent
permissible. In the event that any one or more of the provisions of this General
Release and Waiver is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder hereof will not in any
way be affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law.
9.Each Party the Drafter. This General Release and Waiver, and the provisions
contained in it, shall not be construed or interpreted for, or against, any
party to this General Release and Waiver because that party drafted or caused
that party's legal representatives to draft any of its provisions.
10.Governing Law. This General Release and Waiver shall be governed by, and
construed and enforced in accordance with, the laws of New York, without
reference to its choice of law rules. The parties hereby irrevocably consent to
the jurisdiction of New York and courts located in New York for purposes of
resolving any dispute under this General Release and Waiver and expressly waive
any objections as to venue in any such courts




--------------------------------------------------------------------------------




11.No Other Assurances. Executive affirms and acknowledges that he has not
relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to execute and deliver this General Release and
Waiver, except for those set forth in or expressly referenced herein.


[signatures appear on following page]








--------------------------------------------------------------------------------




Now therefore, intending to be fully and irrevocably bound by the terms hereof,
Executive has executed this General Release and Waiver and has delivered it to
AXIS Specialty U.S. Services, Inc. as of this ___ day of ___________, 20___.


Executed and delivered by:             Accepted by:


AXIS SPECIALTY U.S. SERVICES, INC.






By:    ____________________________ By:     ______________________________
Executive        




